Citation Nr: 0027973	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  94-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, on a direct basis.

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from May 1978 to June 
1983. 

The issues on appeal arise from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, and in Buffalo, New York, which 
respectively denied entitlement to an increased rating for 
service connected low back strain, and denied entitlement to 
service connection for a psychiatric disorder.  In September 
1992, the veteran testified at the RO before a local hearing 
officer, during which time she rescinded a prior request for 
a hearing at the RO before a veterans law judge of the Board 
of Veterans' Appeals (Board).  In September 1996, the Board 
remanded the veteran's claims for additional development.

As an initial matter, the Board notes that during a March 
1999 examination for VA purposes, the veteran reported that 
she had not worked since 1991 due to the symptoms of her 
service connected back disability.  It does not appear that 
the RO has yet considered the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Since this matter has not 
been developed or certified for appeal, and inasmuch as it is 
not inextricably intertwined with the issues now before the 
Board on appeal, it is referred to the RO for initial 
consideration.
 

FINDING OF FACT

The veteran's allegation that she has a psychiatric 
disability which is related to service is supported by 
medical evidence that would render the claim plausible.



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
concerning service connection for a psychiatric disability on 
a direct basis.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran underwent an examination in March 1976.  Prior to the 
examination, the veteran denied any history of frequent 
trouble sleeping, loss of memory or amnesia, nervous trouble 
of any sort, or periods of unconsciousness.  Psychiatric 
examination was normal, as was one conducted in May 1978.  
The remaining service medical records do not reflect any 
complaints of or treatment for any psychiatric symptoms.   

In December 1987, the veteran filed a claim concerning 
service connection for a back disability.  She did not 
reference any psychiatric symptoms at that time.

In June 1988, VA outpatient medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, outpatient treatment for "stress problems" in May 
1988, apparently resulting from a conflict with a work 
supervisor.  Following an examination, the veteran was 
assessed as having situational stress and anxiety. 

In March 1989, the veteran submitted a written statement in 
which she indicated that she had gone from 135 pounds to 168 
pounds due to conflicts with supervisors.  She also described 
in great detail the poor treatment she received from 
supervisors in service. 

In June 1989, private medical records were associated with 
the claims file, reflecting that the veteran was hospitalized 
for diagnosed mixed bipolar affective disorder.   

In March 1990, private medical records were associated with 
the claims file.  These records reflect, in pertinent part, 
that the veteran sought outpatient treatment in January 1990 
for provisionally diagnosed major depression versus 
adjustment disorder with depressive features.  The veteran 
continued to seek treatment for depression in February 1990. 

In December 1990, additional private medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, outpatient treatment for the veteran's back 
symptoms and for bipolar affective disorder, decompensated, 
in April 1990.   

Additionally in February 1991, the veteran filed a written 
statement, seeking service connection for a psychiatric 
disability.  

In June 1991, the veteran filed a written statement and a 
typewritten letter, which contained a summary of her life and 
work history since discharge.  The veteran also submitted 
medical records which are, in large part, duplicative of 
those summarized above.  These records also indicate that in 
April 1990, the veteran was hospitalized for psychiatric 
symptoms and for back pain. 

Subsequently, additional private medical records were 
associated with the claims file.  The vast majority of these 
records are, in pertinent part, duplicative of those 
summarized above.  They also reflect that the veteran 
underwent psychological testing in March 1989, which 
reflected that the veteran was manifesting symptoms 
characteristic of a mixed bipolar disorder.  

In September 1991, a private medical record was associated 
with the claims file indicating that the veteran sought 
outpatient treatment in February 1989 for what an examiner 
described as "some type of situational anxiety or depression 
and that she had long-term, dating at least back ten years, 
problems with authority and relationships." 

By an October 1991 rating decision, the RO, in pertinent 
part, denied service connection for mixed bipolar disorder.

In a Form 9 filed in March 1992, the veteran essentially 
asserted that she had been treated unfairly by a supervisor 
during active duty. 

Concerning her psychiatric symptoms, the veteran stated that 
she was first aware she had problems with her nerves in late 
1980 and early 1981, and she detailed poor treatment by 
supervisors during active duty.  She first began taking 
medication for her nerves in September 1988.   

At the time of her hearing, the veteran submitted a large 
number of documents, including typewritten statements and 
medical records.  The medical records include the report of a 
May 1990 examination following which the veteran was 
diagnosed as having generalized anxiety disorder and the 
report of March 1991 examination, following which she was 
diagnosed as having bipolar mood disorder, in partial 
remission.  The veteran also submitted two typewritten 
statements, summarizing her psychiatric symptoms and recent 
outpatient treatment for back symptoms.  

In a document dated in June 1993, it was reported that the 
veteran was determined to be disabled for Social Security 
purposes effective in February 1989 due to emotional 
impairment.  No secondary diagnosis was listed.

In August 1993, the veteran's claims file was transferred to 
the RO in Buffalo, New York.  

By rating decisions in March 1994 and June 1994, the RO 
denied service connection for a psychiatric disorder.  

In September 1996, the Board remanded the veteran's claims 
for additional development, to include attempts to obtain 
updated treatment and Social Security records. 

In November 1996, additional VA medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that the veteran was hospitalized between 
October 1995 and December 1995 for her diagnosed bipolar 
disorder and her personality disorder, mixed, by history.  
These records also reflect that the veteran sought outpatient 
treatment for psychiatric symptoms between July 1996 and 
October 1996. 

In April 1997, a large number of records from the Social 
Security Administration (SSA) were associated with the claims 
file.  These records are, in pertinent part, duplicative of 
those summarized above. 

In May 1999, additional VA medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that the veteran sought outpatient treatment for 
psychiatric symptoms on numerous occasions between February 
1998 and April 1999. 

By an October 1999 rating decision and in an October 1999 
supplemental statement of the case, the RO continued to deny 
service connection for a psychiatric disorder to include 
bipolar disorder.   

II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. § 1131 (West 1991).  If a veteran had active 
service of 90 days or more, certain chronic diseases, 
including psychoses, which become manifest to a compensable 
degree within the year after active service, will be presumed 
to have been incurred in such service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (1999).  To establish a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  See also 
Rose v. West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be addressed, however, is whether 
the veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If she has not, the claim must fail, and there is no 
further duty to assist in any development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (Court) which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. App. 
341 (1996).  See Morton v. West, 12 Vet. App. 477, 480 (1999) 
(noting that the Federal Circuit, in Epps v. Gober, supra, 
"rejected the appellant's argument that the Secretary's duty 
to assist is not conditional upon the submission of a well-
grounded claim").  See also Schroeder v. West, 12 Vet. 
App. 184 (1999) (en banc order).

The Court has also held that in order to establish a claim 
for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a connection or link) between the in-service injury 
or aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc), citing 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table), and Epps, supra.  Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§5107] provides that [the claim] must be accompanied by 
evidence in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  

Besides establishing a well-grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran's claim concerning service connection for a 
psychiatric disability on a direct basis is well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  The 
veteran has been diagnosed as having bipolar disorder, and 
she has alleged, in part, that this diagnosed psychiatric 
condition is the direct result of poor treatment by 
supervisors in service.  The Board also notes the September 
1991 medical record in which an examiner indicated that the 
veteran had long-term problems with authority and 
relationships "dating at least back ten years."  As such, 
the Board finds that the veteran has submitted a well-
grounded claim for service connection for a psychiatric 
disability on a direct basis, subject to the directives in 
the Remand section below.  See Hodges v. West, 13 Vet. App. 
287 (2000). 


ORDER

Subject to the directive in the Remand section below, the 
veteran's claim concerning service connection for a 
psychiatric disability, on a direct basis, is well grounded.


REMAND

As noted above, the Board has found the claim concerning 
service connection for a psychiatric disability, on a direct 
basis, to be well grounded.  The veteran's claim concerning 
an increased rating is also well grounded.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The veteran asserts that the symptoms of 
her low back strain are worse than evaluated and thus she has 
stated a well-grounded claim. 

As an initial matter, the Board notes that a large number of 
records from the SSA were associated with the claims file in 
April 1997.  These records include a "Disability 
Determination and Transmittal" sheet which indicates the 
existence of a decision dated on May 25, 1993, and possibly 
the existence of a decision dated on March 27, 1991.  Neither 
of these decisions are included in the remaining SSA records 
associated with the claims file.  These administrative 
decisions must be obtained from the SSA.  In Hayes v. Brown, 
9 Vet. App. 67 (1996), the Court held that as part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the SSA and to 
give that evidence appropriate consideration and weight.  In 
this case, these decisions (and any other SSA documents 
generated since April 1997) may prove relevant to the 
veteran's claims.  

Claim concerning service connection

The claim concerning service connection for a psychiatric 
disability, on a direct basis, is well grounded.  As such, 
the duty to assist attaches to the investigation of all 
possible causes of the psychiatric disability.  Schroeder v. 
West, 212 F. 3d 1265 (Fed. Cir. 2000).  In this regard, the 
Board also notes that in an October 1999 supplemental 
statement of the case, the RO denied service connection for a 
psychiatric disability on a direct basis and as secondary to 
the veteran's service-connected low back disability.  
However, the RO did not provide any citations to the laws and 
regulations pertaining to secondary service connection.  The 
Board considers the issue of service connection for a 
psychiatric disability as secondary to the veteran's service-
connected back disability as going "hand-in-hand" with the 
claim concerning service connection for a psychiatric 
disability on a direct basis.  Id. at 1270. 

The Board also notes that in Allen v. Brown, 7 Vet. App. 439 
(1995), the Court held that when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, the veteran is 
entitled to receive compensation for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Inasmuch as the RO has not addressed whether 
the veteran's service-connected low back disability 
aggravated her nonservice-connected psychiatric condition, 
additional development is required. 

As noted above, a private physician suggested in a September 
1991 medical record that the veteran had long-term problems 
with authority and relationships "dating at least back ten 
years."  A VA medical opinion is needed regarding this 
issue, as well as whether it is at least as likely as not 
that the veteran's psychiatric disability is, alternatively, 
the result for her service-connected back disability (a claim 
which had been raised by the veteran in an informal hearing 
presentation).  "BVA panels may consider only independent 
medical evidence to support their findings."  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Claim concerning an increased rating 

As there are potentially SSA records outstanding, a new VA 
orthopedic examination is necessary.  In this regard, the 
Board notes that in DeLuca v. Brown, the Court held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 (1999) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1999).  The Court 
held that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1999) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.  

During a March 1999 examination for VA purposes, the veteran 
reported that she had not worked since 1991 due to the 
symptoms of her service-connected back disability.  In 
Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Court 
concluded that a remand was required due to the Board's 
failure to notify the appellant in that case that he was 
responsible for furnishing employment records to support his 
claim that his service-connected wrist disability affected 
his employment.  In this case, the appellant should be 
notified of the need to submit evidence that her low back 
disability, standing alone, causes marked interference with 
employment and has required frequent periods of 
hospitalization.  Therefore, the issue of entitlement to an 
extraschedular evaluation is not ripe for appellate review 
and must be Remanded for due process requirements.

Information applicable to all claims

VA has a duty to assist the claimant in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support her claims includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The most recent 
treatment records pertaining to the veteran were associated 
with the claims file in May 1999.  To ensure that the 
veteran's claim will receive a fully informed evaluation, 
clinical data taking into account the condition of her 
psychiatric symptoms and low back disability, since May 1999, 
should be obtained and reviewed.  

Finally, the Board stresses to the veteran that, although VA 
has a duty to assist the veteran with the development of the 
evidence in connection with her claim, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999)

In view of the foregoing, the Board REMANDS this case to the 
RO for the following:

1.  The RO should request from the SSA 
all
outstanding administrative decisions, 
examination
report(s) and other underlying medical 
records relied upon in granting the 
veteran Social Security benefits, which 
were not forwarded in April 1997.  In 
particular, the RO should specifically 
request copies of the decisions of May 
25, 1993, and March 27, 1991.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.

2.  Any pertinent VA medical records 
documenting treatment of the veteran, 
since May 1999, which have not already 
been associated with the claims file, 
should be obtained and made of record. 

3.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have provided 
treatment of the veteran since May 1999 
for her low back or psychiatric 
disability.  After securing the necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file. 

4.  The RO should request from the 
veteran an employment statement.  This 
should contain a notation of all 
employment since discharge, including 
time lost from such employment and jobs 
lost due to her service connected low 
back disability.  

5.  If the veteran is currently working, 
the RO should request from the veteran 
signed authorizations so that her 
employment records may be requested.  
Specifically, the VA needs verification 
of time lost from work due to the service 
connected low back disability and the 
effect of this disability on the 
veteran's ability to carry out her job 
duties.  If special concessions were made 
by any employer because of the service 
connected low back disability, this 
information is also needed.  If VA is 
unable to obtain this information, the 
veteran should be so notified and given 
an opportunity to do so.  In addition, 
the veteran should be advised that she 
may submit any other evidence in her 
possession or which she is able to obtain 
documenting marked interference with her 
employment attributable to her low back 
disability.  If she has had any period of 
hospitalizations for her low back 
disability since May 1999, she should so 
indicate and provide signed 
authorizations so that the VA may obtain 
any medical records not already 
associated with the claims file.  All 
additional evidence received in this 
regard should be permanently associated 
with the claims file.  

6.  Thereafter, the RO should schedule 
the veteran for special VA psychiatric 
and orthopedic examinations.  The veteran 
and her representative should be notified 
of the date, time and place of the 
examinations in writing. The provisions 
of 38 C.F.R. § 3.655 should be adhered to 
if the veteran fails to report for the 
examinations without good cause.

7.  Thereafter, the veteran should then 
be afforded VA psychiatric and orthopedic 
examinations.  The claims folder must be 
made available to the examiners for 
review before the examinations.  A copy 
of this Remand decision must be provided 
to each examiner.  Such tests as the 
examiners deem necessary should be 
performed.  

Special questions/instructions for 
the psychiatric examiner: 

a.  Does the veteran have a 
psychiatric disability?  If so, the 
exact diagnosis should be given.

b.  If a psychiatric disability is 
present, the examiner should render 
an opinion as to whether it is at 
least as likely as not that the 
existing disability had its onset in 
service, or whether it is at least 
as likely as not that the disability 
was caused by or is being aggravated 
by the service-connected low back 
disability.  If aggravated, the 
degree of aggravation should be 
described in as objective terms as 
possible.  The examiner should also 
determine if it is at least as 
likely as not that a psychosis had 
its onset within one year post 
service.

c.  The bases for any opinions 
expressed should be set forth in 
detail.  If the physician disagrees 
with any opinions which contradict 
his or hers, including those 
contained in the September 1991 
medical record referenced above, the 
reasons for the disagreement should 
be set forth in detail.
 
d.  Upon receipt of the examination 
report, the RO should review the 
report to ensure that it is adequate 
for rating purposes.  If the 
examination is inadequate for any 
reason or if all questions are not 
answered, the RO should return the 
examination report to the examining 
physician and request that all 
questions be answered.

Special instructions for the 
orthopedic examiner: 

a.  The orthopedic examiner should 
provide the ranges of motion in 
degrees of the lumbosacral spine and 
indicate the normal ranges of 
motion.  

b. The examiner should note whether 
there is listing of whole spine to 
opposite side; positive 
Goldthwaite's sign, loss of lateral 
motion, osteoarthritic changes, 
narrowing or irregularity of a joint 
space, muscle spasm on extreme 
forward bending or otherwise, loss 
of lateral spine motion, unilateral, 
in standing position or abnormal 
mobility on forced motion.

c.  The examiner should indicate 
whether the veteran's lumbosacral 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination attributable due to 
the service-connected disability.  
These determinations must be 
expressed in terms of the degree of 
additional range of motion loss due 
to any weakened movement, excess 
fatigability, or incoordination.  If 
any determination cannot be made, 
the examiner should indicate the 
reason(s) why.

d.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's 
lumbosacral spine is used repeatedly 
over time.  This determination must 
also be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.  If this determination 
cannot be made, the examiner should 
indicate the reason(s) why.

8.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

10.  After the above development is 
completed, the RO should consider the 
appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (1999).  

11.  Upon completion of the above, a new 
rating action should then be prepared, 
and the RO should enter its determination 
concerning the following issues: (1) 
entitlement to service connection for a 
psychiatric disability, on a direct basis 
or as secondary to or as aggravated by 
the service connected low back 
disability, and (2) entitlement to an 
increased rating for a low back strain, 
to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered with regard to the 
service connection claim.  If any action 
taken remains adverse to the veteran, she 
and her representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the last supplemental 
statement of the case, to include 
discussion of DeLuca, 38 C.F.R. § 3.321, 
and the provisions of 38 C.F.R. § 3.655, 
if appropriate.  The veteran and her 
representative should be given an 
opportunity to respond before the case is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to the 
ultimate disposition warranted in this case.  The purpose of 
this remand is to obtain additional medical information and 
ensure due process.  No action is required of the veteran 
until she is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 

